Citation Nr: 1625182	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  08-05 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating greater than 40 percent for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 to July 1991 and from November 1993 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

Following a January 2013 Board decision, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Partial Remand.  In that Joint Motion, the parties agreed that the Board's January 2013 decision failed to adequately address the applicability of 38 C.F.R. § 4.59 with regard to the Veteran's claim for an increased rating for rheumatoid arthritis.  An Order of the United States Court of Appeals for Veterans Claims (Court) dated in July 2013, granted the motion and remanded the issue to this extent.

The Board denied the Veteran's claim in a November 2013 decision.  The Veteran appealed the determination to the Court and in October 2015 the Court issued a panel decision that vacated and remanded the November 2013 Board decision.  The matter again is before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his rheumatoid arthritis disability is more severe than is reflected in his current 40 percent disability rating.
In an October 2015 panel opinion the Court held that pursuant to 38 C.F.R. § 4.59 and 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5002 an individual could receive a minimum disability rating for an "actually" painful joint under the appropriate DC for the joint involved.  An actually painful joint could be established by "satisfactory evidence of pain" and objective lay or medical evidence (i.e. evidence provided by an objective individual other than the Veteran) could establish such pain, including the effects of pain on the use of joints in everyday activity such as walking, sitting, and standing.  Specifically, the Court noted that, "a lay description detailing observations of a veteran's difficulty walking, standing, sitting, or undertaking other activity falls within the scope of 'satisfactory evidence of painful motion' that has been 'objectively confirmed.'"

Although cognizant of the above holding, the Board does not find that the lay or medical evidence in this case is sufficient to determine what specific joint or joints are entitled to a minimum rating based on an actually painful joint.  The Court's decision noted that the record was "replete with medical evidence and lay testimony regarding [the Veteran's] actually painful joints."  The Court, for example, cited to September 2013 statements from the Veteran and his daughter discussing symptoms such as "walking slower and needing to take more frequent breaks from activities", pain during weather changes and flare-ups, swelling and aching in the joints on waking, fatigue, and limitations on standing, walking, and sitting.  Similarly, the Court discussed how 2007 and 2011 VA examination reports documented decreased mobility and other symptoms due to the rheumatoid arthritis.  The Board recognizes that the foregoing document considerable and possibly wide-spread joint problems, but fails to see how the foregoing are sufficient to determine which specific joints show objective evidence of an actually painful joint to allow for the assignment of a minimum rating under the appropriate DC.  By way of example, to the extent that the Veteran's daughter reported in her statement received in September 2013 that the Veteran experienced "an inability to grasp a coffee mug" the foregoing is evidence of a functional deficit, but does not relate to a specific joint or joints in the finger, hand, or wrist.  In that regard, the Board finds it significant that in an April 2016 statement the Veteran's attorney specifically argued that the evidence supported separate 10 percent ratings for 3 joints in the thumb, 4 joints in the index finger, and 4 joints in the long finger of each hand.  Irrespective of the legality of granting such ratings in light of the amputation rule (38 C.F.R. § 4.68), the foregoing serves to reinforce the difficulty the Board faces in assigning ratings for the appropriate joints in light of the evidence currently of record.  As such, the Board finds that a remand is necessary for a VA examination to specifically ascertain which joints evidence "satisfactory evidence of pain."

Moreover, the Board notes that the provisions of 38 C.F.R. § 4.59 dictate that the joints at issue "should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing..."  Thus, the regulation assumes that an examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all VA treatment records from September 2013 to the present.

2.  Thereafter, schedule the Veteran for a VA joint examination(s) to determine the current severity of his rheumatoid arthritis.  The examiner(s) must review the electronic and paper claims files in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

Specifically, the examiner(s) is asked to state whether the following joints display objective evidence of an actually painful joint (examples include: changed facial expression, wincing, limping, and other factors): (1) right and left acromioclavicular joint, (2) right and left glenohumeral joint, (3) right and left humeroulnar joint, (4) right and left humeroradial joint, (5) right and left superior radioulnar joint, (6) right and left distal radioulnar joint, (7) right and left radiocarpal joint, (8) right and left thumb joints (interphalangeal, metacarpophalangeal, and carpometacarpal), (9) right and left index finger joints (distal interphalangeal, proximal interphalangeal, metacarpophalangeal, and carpometacarpal), (10) right and left long finger joints (distal interphalangeal, proximal interphalangeal, metacarpophalangeal, and carpometacarpal), (11) cervical spine, (12) thoracolumbar spine, (13) lumbosacral spine, (14) right and left acetabulofemoral joint, (15) right and left tibiofemoral joint, (16) right and left patellofemoral joint, (17) right and left talocrural joint, (18) right and left subtalar joint, and (19) right and left inferior tibiofibular joint.

3.  Thereafter, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue an SSOC to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

